Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


T. G. Davis, Trustee, Appellant                        Appeal from the County Court at Law of
                                                       Panola County, Texas (Tr. Ct. No. 2008-
No. 06-13-00002-CV         v.                          170). Memorandum Opinion delivered by
                                                       Justice Carter, Chief Justice Morriss and
Samson Lone Star, LLC, Appellee                        Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, T. G. Davis, Trustee, pay all costs of this appeal.


                                                       RENDERED APRIL 16, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk